Appeal by the defendant from a resentence of the Supreme Court, Kings County (Dowling, J), imposed April 1, 2011, which, upon his convictions of attempted murder in the second degree, the resentence being, in effect, concurrent periods of postrelease supervision in addition to the concurrent determinate terms of imprisonment previously imposed on May 2, 2003.
Ordered that the resentence is affirmed.
Inasmuch as the defendant had not yet completed serving his originally imposed sentences of imprisonment when he was resentenced, his resentencing to a term including the statutorily required periods of postrelease supervision did not violate the double jeopardy and due process clauses of the United States Constitution (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Pemberton, 93 AD3d 681 [2012]; People v Ralph, 91 AD3d 796, 796-797 [2012]).
The defendant’s remaining contentions are without merit. Eng, RJ., Skelos, Chambers and Sgroi, JJ., concur.